Bell, J.
The judgment of the court below would be affirmed, but for the erroneous ruling upon the admissibility of the answer of the witness, William R. Jones, to the 11th interrogatory propounded to him by the plaintiff, on the 26th of July, 1854.
The statement made by the witness in this answer, of the deelarrations of Smith, was clearly hearsay. Smith did not stand in any relation to the defendants below, which made his declarations binding upon them, and the testimony of Jones is nothing more than a recapitulation of what Smith told him about the condition of the walls, what was done to them after McHugh was discharged, &c. The evidence was clearly open to the objection that it was hearsay. It was also well calculated to influence the verdict of the jury, because it had an important bearing upon one of the main issues before the jury, viz: the value of the work done by McHugh, and the extent to which the value of his work was im*678paired by the work subsequently done under the direction of the defendants.
For this error, the judgment of the court below is reversed, and the cause remanded for another trial.
Reversed and remanded.